Citation Nr: 1505136	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  08-24 668	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for pelvic inflammatory disease.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for sinusitis.  

5.  Entitlement to service connection for a cold weather injury of the right hand and both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to January 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The decision, in part, denied entitlement to service connection for PTSD, facial scar from dental surgery, pelvic inflammatory disease, cold weather injury of the right hand and both feet, sinusitis and bilateral hearing loss.  During the course of the appeal, in a July 2008 rating decision, service connection was granted for scars, status post-surgical excision and debridement due to cellulitis in the facial area.  

The Board also notes that the appellant changed her name during the pendency of this appeal.  The Veteran submitted a divorce decree issued September 18, 2013 which indicated the Veteran went from Rosa Jayne Granderson back to Rosa Jayne Sims.


FINDING OF FACT

On October 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant submitted written correspondence expressing her desire to withdraw her pending appeal as she is in receipt of a 100 percent disability evaluation.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


